Citation Nr: 1146418	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  10-31 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent disabling for right knee osteoarthritis.

2.  Entitlement to an evaluation in excess of 10 percent disabling for left knee osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel



INTRODUCTION

The Veteran served on active duty from March 1971 to July 1971 and from May 1983 to April 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Paul, Minnesota.

The Board notes that the Veteran's representative has not submitted an Informal Hearing Presentation regarding the Veteran's claims.  However, the Board finds that the Motion to Remand for AOJ Consideration of Evidence submitted by the Veteran's representative in December 2011 has been submitted in lieu of the Informal Hearing Presentation.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an evaluation in excess of 10 percent disabling for right knee osteoarthritis and entitlement to an evaluation in excess of 10 percent disabling for left knee osteoarthritis.

The Board notes that the Veteran submitted additional relevant evidence in the form of VA treatment notes in September 2011 accompanied by a statement indicating that he did not wish to waive RO consideration of this additional evidence, such as in a supplemental statement of the case (SSOC).  See 38 C.F.R. §§ 19.31, 19.37, 20.800, 20.1304(c) (2011); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  As such, the Board finds it necessary to remand the Veteran's claims for the evidence to be considered in a SSOC.

The Board notes that the Veteran has submitted additional relevant treatment records from the VA dated in September 2011.  Review of the claims file does not reveal that any VA treatment records dated subsequent to February 2011 have been obtained and associated with the claims file, other than those submitted by the Veteran.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts must be made to obtain all VA clinical records pertaining to the Veteran that are dated since February 2011.

The most recent VA examination evaluating the Veteran's knee disorders was performed in June 2011.  In a VA treatment note dated in September 2011 the Veteran reported that he experienced swelling of the knees, lateral and posterior numbness of the knees, lateral thigh and proximal tibia.  The numbness was noted to be most likely due to the increased hydrostatic pressure of the swollen joints.  The Veteran indicated that he had an episode three weeks earlier.  As this evidence indicates that the Veteran's knee disorders may have become worse since the prior examination, the Board has no discretion and must remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his knee disorders.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since February 2011.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, extent and severity of his right and left knee osteoarthritis.  The claims folder should be made available to the examiner for review before the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All indicated tests and studies should be performed.

The examiner must opine as to whether it is at least as likely as not, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached in a legible report.

3.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


